Ross, J.,
dissents in a memorandum as follows: Under the facts of this case the use of an immutable, mechanical formula by respondent, Conciliation and Appeals Board (CAB) to establish the appropriate rental to be charged was arbitrary and capricious. I agree with the court at Special Term that additional evidence, as to the value of the furnishings and personalty in the subject apartment, should have been considered by the CAB. This action does not involve a dispute between a landlord and a tenant. Rather, this controversy is between a tenant and his subtenant, an experienced real estate lawyer, who actively participated in the negotiation and preparation of the sublease. As a matter of fact, the landlord is not a party to this action. The tenant maintains that his apartment was lavishly furnished with antiques and works of art and, therefore, he should be entitled to a greater return on these objects. In addition, the tenant asserts that any determination as to a fair rental should consider a guarantee against breakage of these valuable pieces as well as a reasonable rate of return for wear and tear. The CAB, in effect, ignored the furnishings in this apartment and, in limiting the prime tenant to a 10% increase, acted arbitrarily. This is not meant to say, or imply, that the agreed-upon rent between these parties was appropriate or inappropriate. However, to guarantee that a distinction be maintained between a sublet of an apartment that is lavishly and expensively furnished and one that is moderately and sparsely decorated, the CAB should have taken testimony regarding the value of these appointments so as to establish a reasonable formula. To utilize the allowable flat-rate increase under these circumstances was error.